I114th CONGRESS2d SessionH. R. 6511IN THE HOUSE OF REPRESENTATIVESDecember 8, 2016Mr. Huffman introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend section 953 of title 18, United States Code (commonly called the Logan Act) to clarify the application of that section to Presidents-elect. 
1.Short titleThis Act may be cited as the One President at a Time Act of 2016. 2.Logan Act amendmentSection 953 of title 18, United States Code, is amended by adding at the end of the first paragraph the following: For the purposes of this section, a President-elect, or anyone acting on that President-elect’s behalf, is subject to the prohibitions of this section..  
